Citation Nr: 1500401	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right leg fracture, to include a right knee disorder, and to include as secondary to a service-connected left leg wound scar in Muscle Group XI (right knee and right leg disorders).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Board reopened the previously denied claim of entitlement to service connection for a low back disorder and remanded the issues on appeal for further development.  Such matters were again remanded by the Board in March 2014.

In August 2014, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for a low back disorder and assigned an initial rating. As this decision represents a full grant of the benefits sought with respect to this claim for service connection for a low back disorder, such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA claims file reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the March 2014 remand, the Board directed the AOJ to obtain an addendum opinion to determine the nature and etiology of the Veteran's claimed right knee and right leg disorders.  Specifically, the examiner was asked to determine whether it is at least as likely as not that the Veteran's right knee and right leg disorders are permanently aggravated due to his service-connected left leg wound scar of Muscle Group XI.  In doing so, the examiner was asked to consider and address a January 2012 private opinion.

Such an opinion was obtained in June 2014.  The examiner opined that it was less likely as not that the Veteran's right knee and right leg disorders were permanently aggravated due to his service-connected left leg wound scar of Muscle Group XI.  In support of this opinion, the examiner cited to a January 1990 letter from Dr. E. M., which indicates that the Veteran injured his knee several years ago when he fell on ice, and to a March 2012 VA examination report ,which indicates that the Veteran had sustained injuries to his right knee and leg from a fall on ice and when a tree he was chopping fell on this right leg and broke it.  However, the examiner failed to address the issue of aggravation and the January 2012 private opinion as instructed in the Board's March 2014 remand.  Moreover, the examiner did not address the Veteran's contention that his service-connected left leg wound scar of Muscle Group XI caused him to alter his gait by favoring the use of his right leg, resulting in falls and the aggravation of his right knee and right leg disorders.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  In Stegall, the Court of Appeals for Veterans Claims held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   In light of the deficiencies detailed above, the claim for service connection must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an addendum opinion as to the etiology of the Veteran's right leg and right knee disorders.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

Is it at least as likely as not that the Veteran's right leg and/or right knee disorder was caused OR aggravated by his service-connected left leg wound scar of Muscle Group XI?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.  

The examiner is specifically asked to consider and address the January 2012 private medical opinion as well as the Veteran's and his wife's statements that his service-connected left leg wound scar of Muscle Group XI caused him to alter his gait by favoring use of his right leg, which in turn caused him to fall on occasion and aggravated his right knee and leg disorders.  See August 2012 Spouse's Statement, October 2012 Form 9.

A complete explanation must be given for all opinions and conclusions expressed.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

Thereafter, this appeal should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

